354 F.2d 663
UNITED STATES of America, Appellee,v.Abraham Arnold WILLIS, Appellant.
No. 15389.
United States Court of Appeals Third Circuit.
Argued Dec. 14, 1965.Decided Jan. 17, 1966.

Appeal from the United States District Court for the Middle District of Pennsylvania; Michael H. Sheridan, Judge.
Gibson Smith, Jr., York, Pa., for appellant.
Carlon M. O'Malley, Jr., Asst. U.S. Atty., Scranton, Pa.  (Bernard J. Brown, U.S. Atty., Scranton, Pa., on the brief), for appellee.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
Our own examination of the trial record in this appeal satisfies us that Government Exhibit No. 8 was properly introduced into evidence; that the case was correctly submitted to the jury and that the verdict was justified under the evidence.


2
The judgment of the district court will be affirmed.